Title: To Benjamin Franklin from Jean-Charles-Pierre Lenoir, 9 April 1782
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


a Paris ce 9. avril 1782.
Je remets à M Fox, Monsieur, la permission, que vous m’avez demandée, pour que la malle Contenant ses livres lui Soit remise à la douane, Sans passer à la Chambre Syndicale.

J’ai L’honneur d’être avec un respectueux attachement, Monsieur, votre très humble et trés obéissant serviteur.
Lenoir
M. Francklin.
 
Notation: Le Noir Paris 9. avril 1782.
